 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                                   Plaintiff,
                                                              C17-668 TSZ
 9                v.
                                                              MINUTE ORDER
10        KOMRON M. ALLAHYARI, et al.,
11                                   Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Defendant Shaun Allahyari’s Motion to Quash and for Other Relief,
14
   (docket no. 133) and Non-party Jamie Olander’s Joinder in Shaun Allahyari’s Motion to
   Quash, (docket no. 137), are DENIED. Federal Rule of Civil Procedure 45 does not
15
   require advance notice of post-judgment subpoenas and the United States’ subpoena to
   Wells Fargo regarding Claims Calculator, Inc. and Tiger Mountain Law Group, P.S. was
16
   not substantively improper.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 24th day of May, 2019.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
